 652DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Steelworkers of America,AFL-CIO and itsLocalNo. 4454andContinental Can Company,Inc.andGraphicArtsInternationalUnion,AFL-CIO, CLC and its Local No. 277United Steelworkers of America,AFL-CIO,and itsLocalNo. 4453andAmerican Can Company andGraphicArts InternationalUnion,AFL-CIO,CLC and its Local No. 277. Cases 30-CD-46 and30-CD-47March23, 1973DECISION AND DETERMINATION OFDISPUTESBY MEMBERS FANNING, JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Continental Can Company, Inc.,herein called Continental, and American Can Com-pany, herein called American,allegingthatUnitedSteelworkers of America, AFL-CIO, herein calledSteelworkers; Local No. 4454, United SteelworkersofAmerica, AFL-CIO, herein called Local 4454;and Local No. 4453, United Steelworkers of Ameri-ca,AFL-CIO, herein called Local 4453, had violatedSection 8(b)(4)(D) of the Act.On April 12, 1972, the Regional Director forRegion 30 consolidated the two cases. Pursuant tonotice, a hearing was held in Milwaukee, Wisconsin,before Hearing Officer Robert E. Sheahan on April27 and 28; May 2, 3, 16, 17, and 31; June 1; andDecember 19, 1972. All parties, including GraphicArts International Union, AFL-CIO,' herein calledGraphic Arts, and its Local No. 277, herein calledLocal 277, appeared and were afforded full opportu-nity to be heard, to examine and cross-examinewitnesses, and to present evidence bearing on theissues.2Thereafter,Continental,American, andGraphic Arts filed briefs and supplemental briefs.Graphic Arts also filed a motion to dismiss theproceedings.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'siOn September 4, 1972, Lithographers and PhotoengraversInternation-al,AFL-CIO, changed its name to Graphic Arts International Union,AFL-CIO, CLC2Pursuant to a Board Order, the hearing was reopened on December 19,1972 Steelworkers did not appear at the reopened hearing3The request of Graphic Arts for oral argument before the Board ishereby denied as the record, briefs, and supplemental briefs adequatelypresent the issues and positions of the parties4Traditionally, the beer can has been assembled from three pieces,rulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case,3 the Boardmakes the following findings:I.BUSINESS OF THE EMPLOYERSContinental, a New Jersey corporation, and Ameri-can, a Connecticut corporation, herein called theEmployers, are engaged in Milwaukee, Wisconsin, inthemanufacture of steel cans at their respectiveplants.During the past year, Continental andAmerican each purchased and received goods attheirMilwaukee plants valued in excess of $50,000which were shipped from points located directlyoutside of the State of Wisconsin. During the sameperiod, they sold and shipped goods valued in excessof $50,000 to customers located directly outside ofthe State of Wisconsin.We find that Continental and American are eachengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepoliciesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Steelwork-ers and its Locals 4454 and 4453 and Graphic Artsand its Local 277 are labor organizations within themeaning of Section 2(5) of the Act.III.THEDISPUTESA.Background and Facts of the DisputesIn September 1971, and November 1971, Conti-nental and American, having separate collective-bargaining agreements with the labor organizationshere involved, decided to change to two-piece beercanmanufacturing lines.4Each Employer heldmeetings with their respective labor organizations onMarch 16, 1972, and informed them of the Employ-ers' decision to install the new two-piece productionlines.At each of these meetings, a Steelworkersrepresentative threatened a strike if the work on thenew productionlineswas not awarded to it. Therepresentative for Local 277 made no response to thedemand at the Continental meeting; however, at theAmerican meeting, the representative for Local 277however, because of technological innovation,a beer can can now beassembled from two piecesThe intricacies of this newtwo-pieceproductionline have beenset forth inour decisions inJoseph Schhtz Brewing Company,192NLRB No 79, andKaiserAluminum & ChemicalCorporation, 177NLRB 682 The only significantdifferencebetween the two-pieceproduction lines involvedin the instant disputes and those of the foregoingtwo casesis that a newdecorator, a Van Vlaanderenunit manufactured byLevyCo, is utilized by Continental and American202 NLRB No. 78 STEELWORKERS,LOCAL NO.4454653stated that it had jurisdiction over the printingportion of the new production line.Early in April, both Employers advised Local 277that they intended to assign the work in dispute toemployees represented by Steelworkers.On April 7, 1972, Graphic Arts invoked theinternal disputes plan of article XX of the AFL-CIOconstitution to resolve the conflicting claims to thework.On April 17, 1972, Local 277 sent letters to theEmployers invoking the arbitration procedures of itscontractswith each Employer with regard to thework in dispute. Continental responded to Local277's demand for arbitration by stating that it hadfiled 8(b)(4)(D) charges with the Board involving thedispute; American made no response to the demandof Local 277.After the hearing in this case had been closed, theBoard received copies of a motion for dismissal ofthe proceedings from Graphic Arts alleging thatarticle XX proceedings had been held pursuant to theAFL-CIO constitution; that an impartial umpire hadfound that Steelworkers had interfered with theestablishedwork relationship of Graphic Arts byseeking the assignment of the disputed work toemployees it represented; and that Steelworkersthereafter,by letter, had informed each of theEmployers that it was withdrawing the claims it hadmade for the work in dispute. Subsequently, theBoard received copies of petitions allegedly signed byemployeeswho had been assigned the work indispute and who were represented by SteelworkersLocals 4453 and 4454 in which these employeesclaimed the disputed work in spite of the withdrawalof the claims by Steelworkers.The hearing was accordingly reopened for support-ing evidence on the existence of conflicting workclaims, and employees from both Employers' plantsreaffirmed their claims for the work in dispute, andstated that they would do whatever was necessary tokeep the jobs assigned to them by the Employers. Onthe date of the reopened hearing, the new productionlines at the Employers' plants were in operation, andthework on these lines was being performed byemployees represented by Steelworkers.B.TheWork in DisputeThe work in dispute involves the maintenance andoperationof the base coater, Van Vlaanderendecorator, varnish overcoater, and bottom coaterportions of the Employers' new two-piece beer canlines.5C.Contentions of the PartiesGraphic Arts and its Local 277 claim that theBoard should not make an award, as there is noreasonable cause to believe that Section 8(b)(4)(D)has been violated, and there exists a method for thevoluntary adjustment of these disputes. Graphic Artsand Local 277 also argue that if the Board decidesotherwise, the various factors involved favor anaward of the work in dispute to Local 277. Finally,Graphic Arts moves, in view of the disclaimer bySteelworkers of its claims for the work in dispute,that the proceedings be dismissed.The Employers claim that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that there does not exist an all-party agreementfor the voluntary adjustment of these disputes. TheEmployers further claim that their assignment of thework in dispute to employees represented by Steel-workers should be upheld. Finally, the Employersargue that since rival groups of employees at bothplant locations continue to claim the work in dispute,despite the disclaimer of Steelworkers, the motion ofGraphic Arts to dismiss the proceeding should bedenied.D.Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute, pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.We find no merit in the claims of Graphic Arts andLocal 277 that the threats made by the representa-tives of Steelworkers at the meetings held on March16, 1972, do not come within the meaning of Section8(b)(4)(D). First, Graphic Arts and Local 277 arguethat the threats were made well before the newproduction lines were installed and were, therefore,not threats of imminent action. Second, Graphic Artsand Local '277 argue that the threats were onlyconditioned upon the work in dispute being assignedtoemployees other than those represented bySteelworkers, and that the conditions on which thethreats were based never came into existence. We areof the opinion that these threats, nevertheless, weresufficient to provide reasonable cause to believe thatSection 8(b)(4)(D) has been violated. First, ourconsideration of Section 8(b)(4)(D) of the Act doesnot lead us to the conclusion that the imminence ofactionpursuant to a threat is a factor to beconsidered in determining whether or not Section8(b)(4)(D) has been violated. Second, where one oftwo unions seeking the assignment of disputed work5Neither Employer intends to have the cans on its new two-piece beercan line receive a base coat or overvarnish However, these two types ofcoatingmay be added to the new productionlinesat a later date. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDto itselfmakes a direct and unambiguous threat,there is reasonable cause to believe that Section8(b)(4)(D) has been violated, regardless of whether ornot the threat was successful.6 Moreover, it should benoted that, on the date of reopened hearing,employeeswho had been assigned the work indispute by the Employers stated that they would dowhatever was necessary to keep the jobs assigned tothem.We find no merit in the claims of Graphic Arts andLocal 277 that there exist methods for the voluntarysettlement of these disputes. Graphic Arts and Local277 first argue that one method for the voluntarysettlement of these disputes is the AFL-CIO pro-ceedings which Graphic Arts has invoked, allegedlyto determine which of the two claimants was entitledto the disputed work. Graphic Arts and Local 277then argue that another method for the voluntaryadjustment of these disputes arises from arbitrationagreements that Local 277 has with each Employer.With regard to these arbitration agreements, GraphicArts and Local 277 argue that the instant disputesturn upon the definition of the Employers' contractu-al obligations to them, and that arbitration will endthe instant disputes. Furthermore, Graphic Arts andLocal 277 argue that the Board should defer to thearbitration proceedings sought by Local 277 on thebasis of its Decision inCollyer InsulatedWire,192NLRB No. 152.We note that neither Employer is a party to theAFL-CIO proceedings; likewise, we note thatSteelworkers and its Local 4453 and 4454 are notparties to the arbitration proceedings sought byLocal 277. In sum, the proceedings involved in eachof these two alleged methods for the adjustment ofthese disputes exclude one of the parties to thedisputes.As we have previously held, where theparties involved in a jurisdictional dispute do not allagree to a single method of settlement that is bindingon all of them, there is no agreed-upon method ofsettlement.?We similarly find thatCollyerdoes not apply to thepresent jurisdictional disputes.Here, we have nosingle arbitration provision that is binding on all oftheparties.Thus, the use of the Graphic Artsarbitration clause cannot resolve the present disputessince the only issue before the arbitrator would be6 SeeCarling Brewing Company, Inc,136 NLRB 1216 It shouldbe notedthat the threat by Steelworkersin this case was direct and unambiguous7International Associationof Bridge,Structural and Ornamental IronWorkers Local Union No 3, AFL-CIO (DickersonStructuralConcreteCorp),195 NLRB No 90sN L R B v Plasterers' Local 79,404 U S 116, 134-135 See alsoLocal2,Bricklayers (Decora, Inc),152NLRB278,InternationalUnion ofOperating Engineers, AFL-CIO, Local 520 (Biebel Bros,Inc),170 NLRB285,Pipehners Local No 798 of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates andCanada,AFL-CIO (Moon Pipeline Contractors, Inc),177 NLRB 872, andwhether or not Local 277's contracts with eachEmployer purport to give that local jurisdiction overthe work in dispute. This limited arbitration does notdispose of Steelworkers original claim, or take intoconsideration all the factors which must be consid-eredby the Board in a jurisdictional disputeproceeding.Moreover, the employees now perform-ing, and currently claiming the right to continue toperform, the disputed work, as well as Steelworkers,would be excluded from such arbitration. Finally,implicit withinCollyeris the rationale that the Boardwill defer to arbitration proceedings only when, ineffect, all parties involved are bound by the results ofsuch arbitration.With regard to the motion of Graphic Arts that theproceeding be dismissed because of Steelworkersdisclaimer of the work in dispute, the Board takescognizance of the demand of the employees of bothEmployers for the work in dispute, and, accordingly,holds that the employees' demands effectively nullifythe effect of the disclaimer of the Steelworkers.8.Accordingly, from the above we find that thematter is properly before the Board for determina-tion under Section 10(k) of the Act.9E.Merits of the DisputesSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergivingdue consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determination of the disputes before us.1.Certification and collective-bargainingagreementsAt Continental, Steelworkers and the predecessorofLocal 277 were certified by the Board asrepresentatives of two distinct units on November 17,1950.Steelworkers was certified as the collective-bargaining representative for all production andmaintenance employees, excluding "all lithographicpressmen, feeders, and their apprentices;" and thepredecessor of Local 277 was certified for theemployees covered by the quoted exclusion.At American, there is no Board certification forSteelworkers or Graphic Arts or Local 277.10The recognition clause of Continental's currentLocal 153,InternationalBrotherhood of ElectricalWorkers,AFL-CIO(Commerical Electronics, Inc),197 NLRB No 1339 In view of our dispositionof the present matter atthis point, themotion for dismissal ofGraphic Artsis deniedtoThere is record evidence of a Directionof Referendumissued by theWisconsin State EmploymentRelations Board, datedJanuary 5, 1951,which providesfor an election among the employeesof the American plantalong the same lines as theelection heldat the Continentalplant There isalso recordevidence of a Wisconsin Board Notice of Election for anelection to be held at thesame locationinvolving thesame employees onJanuary 17, 1951 STEELWORKERS,LOCAL NO 4454655agreement with Steelworkers provides that its cover-ageIncludes all production and maintenance employ-ees,but excludes all . . . lithograph pressmen,lithograph press feeders, lithograph apprenticesThe recognition clause of Continental's currentagreement with Local 277 provides for inclusion of"all employees performing lithographic productionwork." Lithographic production work,in turn, isdefined as:[A)llwork, processes, and operations directlyrelated to lithography or offset printing (wet ordry methods) including any technological change,evolutions, or substitution for any work processesor operations described'above.AtAmerican, the recognition clauses of thatEmployer's current agreements with Steelworkersand Local 277 are identical with those at Continen-tal.2.Employer and area practiceContinental has assigned work on its two-pieceproduction lines at other plants to employees notrepresented by Graphic Arts or Local 277.11 Ameri-can has assigned the work on its two-piece pro-duction line at another, plant to employees represent-ed by Steelworkers. 12The record shows that none of the 21 commercialtwo-piece can lines operating in the United States areoperated even in part by employees represented byGraphic Arts.3.Relative skills, economy, and efficiency ofoperationsThe record shows that the time spent manning theVan Vlaanderen decorator constitutes less than 20percent of the time involved in operating the entiretwo-piece production lines. The remaining time isspent utilizing skills other than those unique toemployees represented by Graphic Arts. Moreover,the record shows that the skills involved in operatingthe Van Vlaanderen decorator can be mastered by anemployee in approximately 30 days, as opposed to alithographer's apprenticeship program of 6 monthsfor dry offset lithography and 4 years for wet offsetlithography.The record further shows that theoperation of the Van Vlaanderen decorator is highlyautomated, and that, accordingly, there are noregister, overlapping of colors, or half-tone problemsinvolved in its operation. Finally, the record showsthat there are no packing blankets utilized in theoperation of the decorator, and that the decoratorusespremixed inks.4.Gain and loss of employmentSince the new two-piece productionlineswill havea capacity of approximately three and one-half tofour conventional production lines, and will requireless personnel to man them, the employees represent-ed by Steelworkers will lose jobs in the three-pieceproductionlinesbecause of the introduction of thenew lines. However, the jobs lost by Steelworkersrepresenting employees on the conventional lines willbe offset by increased customer demand for pro-duction on the new two-piece productionlines.Itappears that the work performed by employees whoare represented by Local 277 on the conventionalthree-piece production line will remain stable.5.Umpire's decisionAlthough we do not consider the Umpire's decisionmade pursuant to the AFL-CIO constitution'sinternal disputes plan binding on the Employers, wedo consider it as a factor in determining the properassignment of the work in dispute. However, in viewof all the circumstances, we are of the opinion thathis decision should not be given controlling weightherein.ConclusionUpon the entire record in this proceeding and afterfull consideration of all relevant factors and argu-ments, we conclude that employees of Continentaland American who were assigned the work in disputeare entitled to continue doing the work, and we shalldetermine the dispute in their favor.We do not,however, award the work to Steelworkers or itslocals.F.Scope of DeterminationInasmuch as there is no dispute as to the scope ofthe award or record evidence of any likelihood thatsimilar disputes between the same parties will occurin a broader geographic area than the sites hereinvolved, the determination in this case shall coveronly the two specificsiteswhere the disputes arose.i3DETERMINATION OF DISPUTESPursuant to Section 10(k) of the Act, and upon thebasis of the foregoing findings and the entire recordin this proceeding, the Board hereby makes thefollowing Determination of Disputes:11These new production lines are located at Van Nuys,California, andHouston, Texas12This new production line is located at Edison.New Jersey13Lathers Union Local 104 (The Blaine Petty Company),186 NLRB 365 656DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees employed by Continental Can Compa-of the base coater, Van Vlaanderen decorator,ny and American Can Company, who were assignedvarnish overcoater, and bottom coater portions ofthework in dispute, are entitled to continuethe new two-piece beer can lines of the Employers atperforming the work of maintenance and operationtheir plants in Milwaukee, Wisconsin.